DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nandola et al. PG Pub. 2017/0356278 (Nandola).
Regarding claim 1, Nandola discloses a control system for a gas assisted plunger lift system, the control system (controller 150 and sensors) comprising: a sensor configured to measure a plunger (104) speed and/or velocity (velocity and/or speed can be calculated based on the sensed measurements from sensors; Par. [0020 & 0067-0071]); and a processor circuit (150), configured to perform operations including: automatically adjusting a gas injection rate parameter based on the measured plunger speed and/or velocity (The controller can adjust injection flow rate; Par. [0077 & 0079]. Additionally, the controller determines set points and the set points can be modified; Par. [0039]; Fig. 4). (Abstract; Par. [0013-0014; Fig. 1 & 4). 
Regarding claims 2 and 12, Nandola discloses the processor circuit (150) is further configured to perform operations comprising: adjusting, based on the measured plunger speed and/or velocity, one or more parameters including: a close time, an after-flow time, a flow rate, a (manipulation of the threshold/set-point values for parameters such as time, flow rate, pressure or a combination thereof; Par. [0079]).
Regarding claims 3 and 13, Nandola discloses the controller (150) is further configured to perform operations comprising: adjusting all parameters simultaneously (the production valve open, β, and injection flow set-point, ɣ can be adjusted in combination; Par. [0078]).
Regarding claims 4-5 and 14-15, Nandola discloses the controller is further configured to perform operations comprising: adjusting a first sub-set of parameters at a first time and then adjusting a second sub-set of parameters at a second time later than the first time; wherein the first sub-set of parameters includes the gas injection rate parameter and the second sub-set of parameters includes after-flow and close time parameters. (Examiner contends the injection flow set-point, ɣ can be adjusted in one cycle; Par. [0077-0079]. While other parameters (time) can be adjusted in another cycle or multiple cycles; Par. [0039 & 0079]).
Regarding claims 6 and 16, Nandola discloses the processor circuit (150) is further configured to perform operations comprising: receiving user input that defines one or more set points including: a minimum gas injection rate, a maximum gas injection rate (the gas can be injected at user defined flowrate; Par. [0061]) and a simultaneous optimization option (flow rate and pressure can be adjusted in combination; Par. [0079]), and controlling one or more parameters based on the received user input. (Par. [0061]).
Regarding claims 7 and 17, Nandola discloses the simultaneous optimization option instructs the control system whether to simultaneously optimize all parameters or to optimize one or more sub-sets of parameters. (Par. [0078-0079])
Regarding claims 8 and 8, Nandola discloses the minimum gas injection rate and the maximum gas injection rate instruct the controller to control the gas injection rate to have a value within a range from approximately the minimum gas injection rate to approximately the maximum gas injection rate (minimum and maximum are disclosed in Par. [0076]). (Par. [0068 & 0076]).
Regarding claims 9 and 19, Nandola discloses the processor circuit (150) is further configured to perform operations comprising: increasing a gas injection rate when a plunger speed is below a first pre-determined value; and decreasing the gas injection rate when the plunger speed is above a second pre-determined value. (minimum and maximum are disclosed in Par. [0076] and adjusting the injection flow set-point is disclosed in Par. [0077]).
Regarding claims 10 and 20, Nandola discloses the processor circuit (150) is further configured to perform operations comprising: adjusting one or more parameters; and skipping one or more plunger cycles before making further adjustments (the determination of the set points may be based on the data pertaining to a current cycle, the last two cycles or multiple cycles (e.g. measurements of a day or two days or more; Par. [0039]).
Regarding claim 11, Nandola discloses a processor-implemented method of controlling a gas assisted plunger lift system, the method comprising: receiving, by a processor circuit (150), a signal from a sensor indicating a measured speed and/or velocity of a plunger (104) (velocity and/or speed can be calculated based on the sensed measurements from sensors; Par. [0020 & 0067-0071]); and performing, by the processor circuit, operations including: adjusting a gas injection rate parameter based on the measured plunger speed and/or velocity (The controller can adjust injection flow rate; Par. [0077 & 0079]. Additionally, the controller determines set points and the set points can be modified; Par. [0039]; Fig. 4). (Abstract; Par. [0013-0014; Fig. 1 & 4).
Regarding claim 21, Nandola discloses a control system for a gas assisted plunger lift system, the control system comprising: a sensor configured to measure a plunger speed and/or well flow rate (velocity and/or speed can be calculated based on the sensed measurements from sensors; Par. [0020 & 0067-0071]); and a processor circuit (150), configured to perform operations including: automatically adjusting a gas injection rate parameter based on the measured plunger speed and/or well flow rate (The controller can adjust injection flow rate; Par. [0077 & 0079]. Additionally, the controller determines set points and the set points can be modified; Par. [0039]; Fig. 4); and skipping one or more plunger cycles before making further automatic adjustments (the determination of the set points may be based on the data pertaining to a current cycle, the last two cycles or multiple cycles (e.g. measurements of a day or two days or more; Par. [0039]). (Abstract; Par. [0013-0014; Fig. 1 & 4).
Regarding claim 22, Nandola discloses a processor-implemented method of controlling a gas assisted plunger lift system, the method comprising: receiving, by a processor circuit (150), a signal from a sensor indicating a measured plunger speed and/or well flow rate and performing, by the processor circuit (velocity and/or speed can be calculated based on the sensed measurements from sensors; Par. [0020 & 0067-0071]), operations including: automatically adjusting a gas injection rate parameter based on the measured plunger speed and/or well flow rate (The controller can adjust injection flow rate; Par. [0077 & 0079]. Additionally, the controller determines set points and the set points can be modified; Par. [0039]; Fig. 4); and skipping one or more plunger cycles before making further automatic adjustments (the determination of the set points may be based on the data pertaining to a current cycle, the last two cycles or multiple cycles (e.g. measurements of a day or two days or more; Par. [0039]). (Abstract; Par. [0013-0014; Fig. 1 & 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited including Green US Patent 9,644,462 (Green).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676